Citation Nr: 0525361	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  96-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of left hip surgery and other VA medical treatment 
obtained in 1994.


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania, Regional Office (RO).

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a Central Office Hearing that was 
chaired by the undersigned in Washington, D.C., in September 
1998.  A transcript of that hearing has been made part of the 
veteran's claims folder.  

The Board then denied the matter on appeal in a June 2000 
decision, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims ("the Court").

By Order dated in March 2001, the Court vacated the June 2000 
Board decision and remanded the case for additional 
development and re-adjudication.  The Board, pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) then in effect (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision), undertook additional development, 
securing copies of additional VA medical records that are 
pertinent to the veteran's claim. 

In June 2003, the Board remanded the case for additional 
development.  A July 2003 rating action continued the prior 
denial, and the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004, the Board requested an opinion from the 
Veterans Hospital Administration (VHA).  See 38 C.F.R. § 
20.901(a) (2004).  In April 2004, a VHA opinion was received.  
In August 2004, the RO sent the veteran and his 
representative a waiver form and requested that he indicate 
whether or not he would like the Board to adjudicate his 
claim (i.e., without remanding the claim to the RO for a 
review of the new evidence).  That letter explained that if 
no response was received from the veteran or his 
representative within 60 days, his claim would be remanded to 
the RO for review.  

There is no record of a response from the veteran or his 
attorney.  As no waiver of RO review has not been received in 
conjunction with the VHA opinion, the claim must be remanded 
to the RO in accordance with the August 2004 letter to the 
veteran so that the RO may consider the claim in light of 
that opinion.  

Accordingly, the Board will REMAND this case to the RO via 
the Appeals Management Center in Washington DC for the 
following action:

The RO should readjudicate the issue on 
appeal, with consideration of the VHA 
opinion dated in April 2004.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

